Title: To Thomas Jefferson from James Monroe, 25 August 1785
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
New York August 25th. 1785.

Since my last nothing very material hath taken place here. I leave this meerly to inform you of my departure hence for the  Indian treaty on the Ohio which will be in about two hours. The two commercial propositions are as they were. Although congress will I believe not adjourn yet, I apprehend the business of consequence will be postpon’d for the present, perhaps till the winter. There is but a thin representation of the states and of course not the ability if the inclination to act on these subjects. I intend to take within my view the country lying between Lake Erie and the Ohio, the Ohio and the Potowmack or Jas. river, as it may suit me to return by the northern or southern part of the State. I pass thro Lancaster and Carlisle at the latter of which posts I join Genl. Butler. The people of Kentucky intend I hear to petition the legislature for a seperation. I must confess I am one of those who doubt the policy of this measure (for I make no doubt it will be granted) either upon state or federal principles. My opinion is we could so model our regulations as to accomodate our government to their convenience, and unquestionably the more we diminish the state the less consequence she will have in the union. On the part of the union or rather the states upon the Atlantic, it is in my opinion their policy to keep a prevailing influence upon the Ohio or to the westward. What unites us to them or rather they to us when the Mississippi shall be open? Remov’d at a distance from whatever may affect us beyond the water they will necessarily be but little interested in whatever respects us. Beside they will outnumber us in congress unless we confine their number as much as possible. In my opinion this matter should be well investigated before any measure is hastily adopted. I direct your letters to be forwarded to me to Fredricksburg. So soon as I return to the settled country I shall advise you of it and am your affectionate friend & servant,

Jas. Monroe

